OFFICE   OF   THE   ATTORNEY        GENERAL     OF      TEXAS
                            AUSTIN




                                                  February 16, 1939

Ron. Job Gordon
 countyAttorney
Pospa,
.
       fens

Doar Sirr
                   Opinion Pfo,O-348
                   Re:



          Xc acknow1eQ.e                            letter of Janu-
ary 30th and also your w                                  h3 stated
                                                       of establish-
                                                   you now desire




                                     the oplnlon of      this      Dopartnent



                                          Very truly            yours


        c